PER CURIAM.
Kalvin Ware appeals an order denying his motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a). At the 1989 sentencing of the defendant, the trial court made a finding that the defendant was a habitual offender. The court did not, however, make specific factual findings regarding each of the underlying elements of the habitual offender statute.
Assuming for purposes of this discussion that there is no procedural bar,* we affirm the denial of relief on authority of Herrington v. State, 643 So.2d 1078 (Fla.1994).
Affirmed.

 Under this court’s precedent the claim would be barred by the two-year time limit of Florida Rule of Criminal Procedure 3.850. Bover v. State, 732 So.2d 1187 (Fla. 3d DCA 1999), review granted, 743 So.2d 508 (Fla.1999), disapproved of in part by Carter v. State, 786 So.2d 1173 (Fla.2001).